Citation Nr: 9924307	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1942 to October 1945.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's claims for service connection for residuals of 
injuries to his right hip and ankle.  He appealed to the 
Board of Veterans' Appeals (Board).  He testified at a video-
conference hearing in August 1998.


FINDING OF FACT

There is no medical evidence of record suggesting the veteran 
currently has disability involving his right hip or ankle or, 
even if so, that it is related to his service in the 
military, including any trauma he may have sustained therein.


CONCLUSION OF LAW

The claims for service connection for residuals of injuries 
to the right hip and ankle are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Certain conditions, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service-which is one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preliminary determination, however, that must be made in a 
case, as here, involving claims for service connection is 
whether the claims are "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that he still has 
such condition.  See also 38 C.F.R. § 3.303(d).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

The Board realizes that, except for a "daily sick report," 
the veteran's service medical records (SMRs) are not 
available for consideration in his appeal, and this certainly 
is not due to anything that he did or failed to do.  The RO 
attempted to obtain his SMRs, however, to no avail, including 
contacting a military records repository located in St. 
Louis, Missouri, which indicated that his SMRs were destroyed 
in a fire many years ago at that facility.  The "daily sick 
report" shows that the veteran was hospitalized during 
service in August 1944 for treatment of an unspecified 
ailment, but he indicated during his video-conference hearing 
that the treatment was not for his right hip or ankle, but 
rather, was for pneumonia; therefore, this evidence is not 
relevant or in any way beneficial to his appeal.  However, 
that notwithstanding, his claims are not well grounded, not 
because of the absence of his SMRs, but because there is 
absolutely no competent medical evidence indicating he 
currently has disabilities involving his right hip and/or 
ankle and because, even were the Board to assume, arguendo, 
that he does, there still is no medical evidence linking any 
of his current disorders to his service in the military, 
including any trauma sustained therein.

While being examined by a private doctor, Mr. Raeford T. 
Pugh, M.D., in July 1996, the veteran complained of pain in 
his right leg.  He also said that he injured his knee during 
service (presumably his right one), and that he had 
experienced pain in his right leg ever since that incident, 
although he continued to work regularly at his job until 
retiring.  The private doctor diagnosed arthritis of the 
right knee; there was no mention of disability involving the 
right hip or ankle.

The remainder of the medical evidence of record also does not 
pertain to treatment for disability involving the right hip 
or ankle; some of the records concern treatment the veteran 
received for arthritis in a VA outpatient clinic in March 
1976, March 1981, and March 1982.  However, the record of the 
March 1982 consultation indicates that the arthritis was 
affecting the right side of his neck, in addition to his 
shoulder and temporal area, but not his right hip or ankle.

The veteran alleged during his video-conference hearing, and 
in various written statements he submitted at other times 
during the course of his appeal, that he initially injured 
his right hip and ankle during service in May 1944, when he 
stepped into a hole while loading ammunition into a tank.  He 
said that he went to an aid station for treatment; that there 
was no evidence of a fracture; and that he was given pills 
for his pain.  He also said he didn't receive further 
treatment until the early 1950s because he couldn't afford 
it, but that his symptoms persisted nonetheless.  He denied 
having ever injured in his right hip or ankle on any other 
occasion.

None of the medical evidence currently of record shows that 
the veteran has disability, including arthritis, involving 
his right hip and/or ankle, as opposed to other areas of his 
body (namely, his right knee, neck, shoulder, and temporal 
area).  Consequently, he has not met his burden of submitting 
competent evidence of current disability pertaining to the 
conditions at issue.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  However, even were the Board to assume, arguendo, 
that he has met this burden, there still is no competent 
medical evidence or opinion linking his current disability to 
his service in the military, including any trauma he may have 
sustained therein.  See Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.

Although the veteran has submitted personnel records 
concerning his service in the military during World War II, 
which confirm that he was a member of an armored tank 
battalion, he does not have the medical expertise or training 
to give a competent opinion on the determinative issue of 
causation-to link any current problems with his right hip or 
ankle (again, assuming they exist) to his service in that 
capacity.  Therefore, even if his assertions that he injured 
his right hip and ankle during service are accepted as 
credible, his allegations as to a nexus between the trauma in 
service and the current disorders still have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The Board emphasizes 
that a well-grounded claim must be supported by medical 
evidence, and not just allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).  The Board also notes that, even 
if the veteran injured his right hip and ankle in combat 
against enemy forces (coincident with his service in the tank 
battalion), this also would not obviate the need for him to 
submit medical evidence of current disability and of a nexus 
between the current disability and his service in the 
military.  See Arms v. West, 12 Vet. App. 188 (1999); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Inasmuch as 
there is no such evidence in this case, the claims are not 
plausible and, therefore, are not well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims are 
well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claims.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claims well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although, regrettably, as noted above, most of the veteran's 
service medical records are not available for consideration 
in his appeal, this is not dispositive of his claims in this 
case.  The Board reiterates that, even assuming his 
allegations that he injured his right hip and ankle during 
service are true, his claims still must be denied as not well 
grounded because there is no medical evidence of current 
disability (i.e., a medical diagnosis of a right hip and 
ankle disorder) and, even if the Board were to assume the 
presence of a current disability, there still is no medical 
nexus evidence linking the conditions claimed to his service 
in the military.  Even if his service medical records were 
available, they could not establish the existence of 
a current disability or a medical nexus between the current 
disability and his service in the military.  Thus, the 
absence of most of his service medical records is not fatal 
to his appeal, and no heightened "duty to assist" in 
obtaining alternative service records is triggered.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The RO denied the veteran's claims on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
May 1998 Statement of the Case (SOC) of the requirement to 
submit well-grounded claims.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claims on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claims well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claims.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of well-grounded claims has not been submitted, 
service connection for residuals of injuries to the right hip 
and ankle is denied.



		
	MARTIN F. DUNNE
	Acting Member, Board of Veterans' Appeals



 

